Citation Nr: 1413015	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-11 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increase in the amount of apportionment of the Veteran's disability benefits on behalf of his children.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



REMAND

The Veteran served on active duty from May 1984 to October 1985.  The appellant is the Veteran's ex-spouse and the custodian of his minor children.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a June 2010 special apportionment decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

Generally, all or any part of a veteran's compensation may be apportioned on behalf of a spouse and children if the veteran is not residing with the spouse and children, and the veteran is not reasonably discharging his or her responsibility for the spouse's and/or the children's support.  38 U.S.C.A. § 5307(a); 38 C.F.R. § 3.450(a). 

VA law provides that if a veteran is not living with his or her spouse or his or her children are not in the veteran's custody, all or any part of the compensation or pension payable on account of the veteran may be apportioned as may be prescribed by the Secretary.  38 U.S.C.A. § 5302  (West 2002).  A "general" apportionment may be paid if the Veteran is not residing with his or her spouse or if his or her children are not residing with the veteran and the veteran is not reasonably discharging his responsibility for the spouse's or the children's support.  38 C.F.R. § 3.450.  The United States Court of Appeals for Veterans Claims (Court) has held that it is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993). 

A "special" apportionment may be paid where hardship is shown to exist but benefits may be apportioned between the veteran and his or her dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his or her dependents, and the apportionment claimants.  38 C.F.R. § 3.451.  It is noted that, ordinarily, a special apportionment of more than 50 percent of a veteran's benefits would constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportioned.  Id.  

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451. 

The special apportionment was apparently designed to provide for an apportionment in situations where a veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving "dependents" additional support. See, e. g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 (June 1934). 

For the purpose of determining entitlement benefits, the term "child of the veteran" means an unmarried person who is a legitimate child who is under the age of 18 years, or who, before reaching the age of 18 years, became permanently incapable of self-support, or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57. 

The Board notes that a claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102; see also 38 C.F.R. §§ 20.500-20.504, 20.713.  Under applicable criteria, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.

Upon the filing of a notice of disagreement (NOD) in a simultaneously contested claim, all interested parties will be furnished with a statement of the case (SOC).  38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102.  If a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to be present.  38 C.F.R. § 20.713.

There is information concerning a material change in the Veteran's circumstances without further inquiry or documentation requested.  The appellant submitted a letter from the Veteran to the court indicating that he no longer wished to decrease his child support payments as he was able to rent a room out of his home; therefore, having additional monthly income.  The letter was received at the Chester County Court in December 2009.  The appellant additionally indicated on her March 2011 Form 9 that the Veteran had allowed his home to be foreclosed upon and he no longer has a mortgage and was living rent free with a relative.

Additionally, the Veteran indicated in a November 2009 letter that he had applied for Social Security disability but that it had not been granted yet.  

The most recent financial statements received are dated November 2009.  Given the changes that may have occurred, the financial situation of the Veteran apparently has changed since 2009.  The RO must request additional financial statements and any supporting documentation the parties might have relevant to this case.

Also, a close review of the claims file reveals that VA has not fulfilled its obligations under the procedures relating to contested claims.  See VA Adjudication Manual, M21-1MR, Part III, Subpart vi, Chapter 6.  Specifically, it is not apparent from the claims file that VA provided the Veteran with the contents of the appellant's November 2009 substantive appeal.  Additionally, it does not appear that a copy of a November 2011 supplemental statement of the case (SSOC) was sent to the Veteran.  (What was identified as the Veteran's copy was filed in the claims folder along with the file copy.)  To ensure compliance with all specialized contested claim procedures, these deficiencies must be corrected on remand.  In particular, in addition to providing the Veteran with a summary of the appellant's substantive appeal, he and his representative should be afforded an opportunity to submit written argument and/or appear at a hearing, if requested.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that all contested claim procedures have been followed to include all necessary notice to both the Veteran and his representative.  Furnish the Veteran and his representative with the contents of the appellant's November 2009 substantive appeal.  Also, send a copy of the November 2011 SSOC to the Veteran.  Copies of the March 2011 SOC and all SSOCs should be sent to the Veteran's representative.  The Veteran and his representative should be afforded an opportunity to respond with additional evidence or argument.  He should also be asked specifically whether he would like to have a personal hearing regarding this appeal. 

If the Veteran elects to appear before a member of the Board and/or submit written rebuttal to the appellant's contentions, the appellant should be notified of any hearing scheduled (and given an opportunity appear) and/or be provided a copy of any written rebuttal submitted by the Veteran (and given an opportunity to respond). 

2.  Request updated financial information from the Veteran and appellant as well as any supporting documentation that would be relevant in deciding the instant case.  Specifically determine if the Veteran is receiving Social Security disability.

3.  After the development requested above has been completed, as well as any other development which is deemed appropriate, the issue on appeal should be readjudicated, to include consideration of an apportionment for all the Veteran's children who were under the age of 18 for at least a portion of the time since the appellant's claim.  If the appeal is not resolved to the satisfaction of the parties, the appellant should be provided a supplemental statement of the case (SSOC) (with a copy to the Veteran and his representative), and both parties should be afforded the appropriate time period within which to respond before the case is returned to the Board.

The appellant and the Veteran have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


